Citation Nr: 1409878	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-37 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that assigned an initial, noncompensable evaluation for left hip synovitis, status post arthroscopic surgery, effective November 21, 2005.

In July 2010, the RO issued a rating decision which granted an increased initial evaluation of 10 percent for left hip disability, effective from November 21, 2005.  This did not satisfy the Veteran's appeal.

In February 2011, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the Veteran's claims files.

In May 2011, the Board remanded this matter for further development and consideration.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



REMAND

The appellant is seeking entitlement to an increased initial evaluation for her service-connected left hip disability.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's May 2011 remand, the originating agency obtained pertinent records relating to the Veteran from the Social Security Administration (SSA).  A review of these records indicates that the Veteran's left hip disability may be significantly worse than it is shown on the Veteran's most recent VA examination of her left hip in March 2010.  Specifically, in a December 2009 statement to SSA, the Veteran reported that her left hip impairment causes chronic and severe pain in her left hip and that the pain that radiates into her buttocks and down her left leg.  She also reported that her left hip disability, combined with her right hip disability, prevents her from walking even two hours total in an eight hour day, and prevents her from sitting or standing for more than 15 minutes at one time.  A December 2009 SSA decision notes the Veteran's complaints of chronic instability and pain in the left hip, and that her left hip has a tendency to separate from the socket causing her severe pain.  Finally, private treatment records received from SSA include findings that the Veteran's left leg is shorter than her right leg.

Under these circumstances, the Board finds that a new examination is needed to ascertain the current scope and severity of the Veteran's service-connected left hip disability, including consideration of any neurological components and leg length discrepancy.  In addition, given the passage of time in this case, the originating agency must attempt to obtain any outstanding records pertinent to the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any records of any medical treatment received since May 2010.

2.  After completion of the foregoing, the Veteran must be afforded an examination to determine the severity of her service-connected left hip disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include for rating any neurological impairment and leg length discrepancy associated with the service-connected disability.  The rationale for any opinions expressed must also be provided.

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination, and to cooperate in the development of her claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be associated with the record showing that she was properly notified of the examination.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



